Citation Nr: 1640779	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  09-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement a disability rating in excess of 30 percent for urticaria.

2.  Entitlement to a disability rating in excess of 20 percent for a low back strain.

3.  Entitlement to a disability rating in excess of 30 percent for partial trochlear paralysis with diplopia.

4.  Entitlement to an initial disability rating in excess of 30 percent for degenerative changes, cervical spine, with recurrent irritation of right-sided nerve root at C6.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The October 2010 rating action granted service connection for degenerative changes, cervical spine, with recurrent irritation of right-sided nerve root at C6 and assigned a 30 percent rating.  

In February 2011, the Board remanded the issues of entitlement to increased ratings for urticaria, partial trochlear paralysis with diplopia, and a low back strain.

In a May 2012 rating decision, the RO awarded a 30 percent rating for urticaria, a 30 percent rating for partial trochlear paralysis with diplopia, and a 20 percent rating for a low back strain, all effective May 7, 2007 (the date of receipt of the claim for increased ratings).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran requested a Board hearing.  By correspondence dated October 2016, the Veteran's representative clarified that the Veteran desires a videoconference hearing before a Veterans Law Judge.

To date, the Veteran has not been afforded a Board hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Accordingly, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

